Citation Nr: 1017545	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-15 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Evaluation of a lumbar spine disorder, currently rated as 20 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from July 1969 to May 1970.                  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.	The evidence of record indicates that, from September 6, 
2005, the Veteran has experienced painful and limited motion 
in his lower back.  

2.	The Veteran's lower back disorder has not been productive 
of ankylosis, or of incapacitating episodes having a total 
duration of at least 6 weeks over any 12-month period during 
the period of appeal.        	


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent, for the 
Veteran's service-connected low back disorder, had not been 
met prior to September 6, 2005.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Diagnostic Codes 5235-5243 (2009).  

2.	From September 6, 2005, the criteria for a 40 percent 
rating, for the Veteran's service-connected low back 
disorder, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Diagnostic Codes 5235-5243 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claim, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the Veteran in July 2006 
and August 2008.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
In these letters, VA informed the Veteran of the elements of 
his claim, and of the evidence necessary to substantiate his 
claim.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  VA 
advised the Veteran of the respective duties of the VA and of 
the Veteran in obtaining evidence needed to substantiate his 
claim.  VA requested from the Veteran relevant evidence, or 
information regarding evidence which VA should obtain.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353 (the requirement of requesting that the 
claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary 
[effective May 30, 2008] during the course of this appeal, 
and this change eliminates the fourth element of notice as 
required under Pelegrini).  And VA provided a notification 
letter to the Veteran prior to the initial rating decision on 
appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2007) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not provide written notification prior to the rating 
decision on appeal of the applicable rating criteria at issue 
with the increased rating claim for a lower back disorder.  
See Vazquez-Flores, supra.   

Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  The record indicates that the Veteran has 
been fully informed with regard to all aspects of his claim 
on appeal.  And following full notification, the RO 
readjudicated the Veteran's claim in accordance with Mayfield 
in the March 2009 Supplemental Statement of the Case of 
record.  Based on this background, the Board finds VA's 
untimely notice in this matter to be harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examination for his 
increased rating claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  


II.  The Merits to the Claim for Increased Rating

In a June 2001 rating decision, the RO service connected the 
Veteran for a lower back disorder at 20 percent disabling.  
On July 6, 2006, the Veteran filed a claim for increased 
rating.  In the September 2006 rating decision on appeal, the 
RO denied the Veteran's claim.  

In this decision, the Board will consider whether an 
increased rating has been warranted at any time during the 
appeal period from July 6, 2005 (one year prior to the date 
of the Veteran's claim for increased rating).  See 38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings). 

Disability evaluations are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the Veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the Veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).   

Disorders of the spine are rated under 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, and Diagnostic Codes 5235-5243 (2009).  Under this 
authority, ratings of 10, 20, 30, 40, 50, 60 and 100 percent 
are authorized for such disorders as vertebra fracture and 
residuals, ankylosis, limitation of motion, lumbosacral 
strain, and intervertebral disc syndrome.   

As the Veteran has already been rated as 20 percent disabled 
for his lower back disorder, the Board will address whether a 
rating in excess of 20 percent (i.e., 30, 40, 50, 60, or 100 
percent) is warranted here.  Ratings of 100 and 50 percent 
are authorized for ankylosis in the spine.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, and Diagnostic Codes 5235-5243.  Ankylosis is the 
"[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  A 
rating of 60 percent is authorized for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243.  An incapacitating episode is defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  And the 30 percent evaluation under the General Rating 
Formula for Diseases and Injuries of the Spine addresses 
cervical spine limitation of motion.  

As will be detailed below, the evidence of record does not 
indicate that the Veteran has experienced either ankylosis, 
incapacitating episodes, or cervical spine disorder 
associated with his service-connected lumbar spine disorder.  
So, the 100, 60, 50, and 30 percent evaluations would not be 
for assignment here.  

The evidence does indicate that the Veteran experiences 
limitation of motion in his lumbar spine, however.  The Board 
has therefore reviewed whether the 40 percent evaluation (the 
only evaluation over 20 percent authorized for limitation of 
motion) would be warranted here.  Under the General Rating, 
the 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine of 30 degrees or less.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.  

The evidence of record dated from one year before the 
Veteran's July 2006 claim for increased rating consists of 
the Veteran's statements, VA treatment records dated from 
September 2005, and VA compensation examination reports dated 
in August 2006 and March 2008.    

Initially, the Board notes the Veteran's own statements of 
record regarding disability in his lower back.  In July 2006, 
the Veteran describes having "more pain and discomfort, also 
more problems bending and lifting light objects."  He states 
that he needs to use medication for the pain, and that he has 
difficulty walking up and down his stairs, and over long or 
short distances.  He also stated that lying in bed is a 
problem which affects his sleep.  In his May 2008 substantive 
appeal, moreover, the Veteran stated that he uses "90 MG of 
morphine daily just to get through the day."  He indicated 
constant pain, when standing, sitting, walking, or laying 
down.  He asserted that he should be rated based on his pain, 
not on his range of motion.  

The Board finds the Veteran's statements significant in this 
matter.  Although a layperson is generally not capable of 
opining on matters requiring medical knowledge, lay testimony 
is competent to establish the presence of observable 
symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992), Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Indeed, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  As such, the Board has considered the Veteran's 
statements closely here - he is competent to report on 
symptoms he experiences in his lower back, particularly 
symptoms such as pain, and the affect that pain has on his 
range of motion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  See also 38 C.F.R. § 3.159(a)(2).  Indeed, 
his statements are central in determining the actual level of 
disability caused by the disorders.  See 38 C.F.R. §§ 4.40, 
4.45, 4.49.  

As for the medical evidence of record, the August 2006 and 
March 2008 VA examiners noted the Veteran's complaints of 
limited movement, of a "constant dull ache" type of pain 
"like a toothache," of radiating pain into both lower 
extremities, and of flare ups caused by movement, walking, 
prolonged standing, and driving long distances.  Their 
reports noted the Veteran's claim of one-time bowel 
incontinence due to pain, and his claim that, though he 
experiences no erectile dysfunction associated with his back 
disorder, he nevertheless is limited sexually due to the pain 
he experiences while engaging in sex.  The examiners 
indicated occasional bed rest for pain, but found no evidence 
of incapacitating episodes.  The reports note the Veteran's 
report of using pain medication for his symptoms.  The 
reports indicate that the Veteran claims inability to 
complete household chores.  But the reports also indicate 
that the Veteran is employed full time as a truck operator, 
for which he is able to perform the duties of his job.    

On examination the August 2006 examiner noted the Veteran 
with an antalgic gait, and described the Veteran as appearing 
unsteady.  The examiner noted symmetrical muscles in the 
back, a mild straightening of the lordotic curve, paraspinous 
tenderness, pronounced pain on the right with sciatic 
tenderness with palpation.  The examiner noted pain during 
range of motion testing, which prevented further movement.  
The examiner indicated that pain prevented more than one 
repetition of forward flexion.  The examiner noted 48 degrees 
on forward flexion, but also stated that the Veteran "can go 
to 90 degrees if he holds his upper body up with his hands on 
his knees.  He could not repeat range of motion testing for 
flexion without falling forward."  The examiner further 
noted 17 of 30 degrees extension, 19 of 30 degrees left 
lateral flexion, 25 of 30 degrees left lateral flexion, and 
25 of 30 degrees bilateral lateral rotation.  The examiner 
noted no additional limitation of motion with repetition x 5 
in extension, flexion, or rotation.  And the examiner 
reiterated his comment regarding the Veteran's inability to 
forward flex more than once due to "unsteadiness and pain."  
The examiner noted the Veteran's sensory examination as 
"stable", with normal motor exam, deep tendon reflexes of 
2+ bilaterally, and positive straight leg test at 30 degrees 
on the left.  

On examination, the March 2008 VA examiner noted no spasms.  
He noted complaints of pain with straight leg raising at 32 
degrees on the left, and 12 degrees on the right.  The 
examiner noted 42 degrees forward flexion, but with 
complaints of pain, facial grimacing, and guarding.  The 
examiner noted extension of 12 degrees, left lateral flexion 
of 12 degrees, right lateral flexion of 8 degrees, and 
bilateral lateral rotation of 20 degrees.  This examiner 
indicated no repetitions due to pain.  And the examiner noted 
the Veteran as intact neurologically without any abnormality.    

Finally, the VA treatment records reflect the Veteran's 
complaints of pain and use of medication to treat his 
symptoms (to include Tylenol, flexeril, oxycodone, and 
morphine sulphate), beginning with records dated on September 
6, 2005.  

Upon reviewing this evidence, the Board initially finds an 
increased rating unwarranted here under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 38 
C.F.R. § 4.71a.  That is because each examiner indicates that 
the Veteran's forward flexion exceeds 30 percent - the August 
2006 examiner noted 48 degrees forward flexion, while the 
March 2008 examiner noted 42 degrees forward flexion.  

However, the Board also observes that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence or deformity of structures or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior in 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 must be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

As such, the Board has considered whether a higher rating is 
warranted for the Veteran's back disorder based on functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  In doing so, the Board has noted the Veteran's 
complaints of pain during his VA compensation examinations, 
and the adverse affect this pain has had on his range of 
motion.  Based on these facts, and on the guidance under 
Deluca cited above, the Board finds an increased rating 
warranted here.  Despite the recorded forward flexion 
measurements, each VA examiner clearly supported the 
Veteran's claim of painful motion, even from the start of the 
motion on forward flexion.  And each examiner indicated that 
the Veteran was unable to do repetitive testing on forward 
flexion due to pain.  The Board therefore finds the maximum 
rating warranted here for limitation of motion - 40 percent.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.  The Board finds this increased 
rating warranted from September 6, 2005, the date of the VA 
treatment records reflecting the Veteran's complaints of 
pain.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).  See also Hart, supra.  

As indicated earlier, however, any additional increased 
rating beyond 40 percent is unwarranted here.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its 
merits, the evidence must preponderate against the claim).  
As the preponderance of the evidence is against any 
additional claim for increase, the benefit-of-the-doubt rule 
does not apply, and any such claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the Board finds an extraschedular rating unwarranted 
here.  Application of the regular schedular standards is 
found practicable in this matter.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions for assignment of an extra-schedular evaluation.  See 
38 C.F.R. §§ 3.321, 4.16.  See also Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).






	(CONTINUED ON NEXT PAGE)


ORDER

1.	Entitlement to an increased rating for the Veteran's 
service connected lumbar spine disorder is denied prior to 
September 6, 2005.  

2.	From September 6, 2005, entitlement to a 40 percent 
evaluation, for the Veteran's service-connected lumbar spine 
disorder, is granted, subject to the laws and regulations 
governing the award of monetary benefits.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


